DETAILED ACTION
In response to communications filed 15 January 2021, claims 1, 3, 9, 13, and 16 are amended per applicant’s request. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see section “Claim Objections,” filed 15 January 2021, with respect to claims 3 and 16 have been fully considered and are persuasive.  The objection of claims 3 and 16 has been withdrawn. 
Applicant’s arguments, see section “35 U.S.C. § 103 Rejections,” filed 15 January 2021, with respect to claims 1, 9, and 16 have been fully considered but are not persuasive. On page 7, applicant argues that the art on record does not teach a collaboration event that involved the file and occurred in the past in a second application other than the first application. However, this argument is not persuasive, because Steplyk teaches the limitations at issue as explained in the instant rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dolman (US 2017/0285890 A1) in view of Steplyk et al. (US 2017/0364866 A1).

Regarding claim 1, Dolman teaches a system comprising:
one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media that, when executed by at least one processor (see Dolman [0058]),
cause the at least one processor to at least:
mine data associated with at least one of a file and collaborators of the file, wherein the file is associated with a first application (see Dolman [0048]-[0049], data associated with “active” and “not active” collaborators of a file associated with a first application is mined);

generate a summary indicating an occurrence of the collaboration event (see Fig. 2B-D, “Share,” comment, and “Activity” summaries are generated); and
enable display of the summary of the collaboration event on a client computing device such that when the file is open in a window of the first application, a collaboration pane in the window of the first application is displayed, wherein the collaboration pane includes at least the summary indicating the occurrence of the collaboration event (see Fig. 2B-D, where in Fig 2B element 210 shows the file open in a window of the first application and element 220B shows the summary of a share collaboration event in a collaboration pane).
Dolman does not explicitly teach wherein the collaboration event involved the file and occurred in the past in a second application other than the first application.
However, Steplyk teaches wherein the collaboration event involved the file and occurred in the past in a second application other than the first application (see Steplyk [0044] and [0041], “communications” related to tasks involving the file are collaboration events that occurred in the past in a second application, e.g., “email application, instant messaging”).
Both Dolman and Steplyk teach a user interface to view and edit a document; see Dolman Fig. 2A-E and Steplyk [0051]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the collaboration events, as taught by Steplyk, with the techniques taught by Dolman, because “tasks in the task pane may have hyperlinks to portions of the document to which they relate. For instance, a task for updating a conclusion may link to the conclusion portion of the document” (see Steplyk [0051]). 

Regarding claim 9, Dolman teaches a computer-implemented method for providing consumable collaboration insights related to a file, the method comprising:
mining data associated with at least one of the file and collaborators of the file, wherein the file is associated with a first application (see Dolman [0048]-[0049], data associated with “active” and “not active” collaborators of a file associated with a first application is mined);
identifying, in the mined data, a collaboration event (see Dolman [0048]-[0049], “collaboration feature[s]” and “one or more actions . . . are identified”); 
generating a summary indicating an occurrence of the collaboration event (see Fig. 2B-D, “Share,” comment, and “Activity” summaries are generated); and
enabling display of the summary of the collaboration event on a client computing device such that when the file is open in a window of the first application, a collaboration pane in the window of the first application is displayed, wherein the collaboration pane includes at least the summary indicating the occurrence of the collaboration event (see Fig. 2B-D, where in Fig 2B element 210 shows the file open in a window of the first application and element 220B shows the summary of a “Share” collaboration event in a collaboration pane).
Dolman does not explicitly teach wherein the collaboration event involved the file and occurred in the past in a second application other than the first application.
However, Steplyk teaches wherein the collaboration event involved the file and occurred in the past in a second application other than the first application (see Steplyk [0044] and [0041], “communications” related to tasks involving the file are collaboration events that occurred in the past in a second application, e.g., “email application, instant messaging”).
Both Dolman and Steplyk teach a user interface to view and edit a document; see Dolman Fig. 2A-E and Steplyk [0051]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the collaboration events, as taught by Steplyk, with the techniques taught by Dolman, because “tasks in the task pane may have hyperlinks to portions of the document to which they relate. For instance, a task for updating a conclusion may link to the conclusion portion of the document” (see Steplyk [0051]). 
 
Regarding claim 16, Dolman teaches a system comprising:
one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media that, when executed by at least one processor (see Dolman [0058]),
cause the at least one processor to at least:
initiate rendering of a file in a user interface of a client computing device, wherein the file is associated with a first application (see Dolman [0048]-[0049], data associated with “active” and “not active” collaborators of a file associated with a first application is mined);
obtain content associated with the file from a data service, where the content associated with the file includes a collaboration event (see Dolman [0048]-[0049], “collaboration feature[s]” and “one or more actions . . . are identified”);
generate a summarized view indicating an occurrence of the collaboration event (see Fig. 2B-D, “Share,” comment, and “Activity” summarized views are generated); and
display the summarized view as a collaboration pane of the first application in the user interface when the file is open in a window of the first application, wherein the collaboration 
Dolman does not explicitly teach wherein the collaboration event involved the file and occurred in the past in a second application other than the first application.
However, Steplyk teaches wherein the collaboration event involved the file and occurred in the past in a second application other than the first application (see Steplyk [0044] and [0041], “communications” related to tasks involving the file are collaboration events that occurred in the past in a second application, e.g., “email application, instant messaging”).
Both Dolman and Steplyk teach a user interface to view and edit a document; see Dolman Fig. 2A-E and Steplyk [0051]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the collaboration events, as taught by Steplyk, with the techniques taught by Dolman, because “tasks in the task pane may have hyperlinks to portions of the document to which they relate. For instance, a task for updating a conclusion may link to the conclusion portion of the document” (see Steplyk [0051]). 

Regarding claim 2, Dolman as modified teaches wherein the first application is a word processing application, and wherein the second application is an email application (see Dolman [0048] and Steplyk [0041]).  

Regarding claim 3, Dolman as modified teaches wherein the collaboration event from the second application is viewable without leaving the first application (see Dolman Fig. 2B-D).

Regarding claim 4, Dolman as modified teaches wherein the collaboration event includes at least one of a meeting, a calendar event, an email, a top contributor, a heat map, a share, an edit, and a storage location (see Steplyk [0041] and Dolman [0048]-[0049]).  

Regarding claim 5, Dolman as modified teaches wherein the data includes at least one of messaging data, communication activities, comments, replies to comments, email activities, a presentation of the file, a time at which the file is printed, and a time at which the file is co-authored, a 40Attorney Docket No. 634.0553/403781-US-NP recipient of a shared file, renaming the file, editing the file, sharing the file, @mentions, and information associated with a restored version of the file (see Steplyk [0044] and Dolman Fig. 2A-E and [0048]-[0049]).  

Regarding claim 6, Dolman as modified teaches wherein the top contributor is a primary author of the file (see Dolman Fig. 2A, element 232, “Eric Frackleton” is a primary author because this author is “Sharing live edits”).

Regarding claim 10, Dolman as modified teaches wherein the collaboration event includes at least one of a meeting, a calendar event, an email, a top contributor, a heat map, a share, an edit, and a storage location (see Steplyk [0041] and Dolman [0048]-[0049]).

Regarding claim 14, Dolman as modified teaches wherein the data includes at least one of messaging data, communication activities, comments, replies to comments, email activities, a presentation of the file, a time at which the file is printed, and a time at which the file is co-authored, a 40Attorney Docket No. 634.0553/403781-US-NP recipient of a shared file, renaming the file, editing the file, sharing the file, 

Regarding claim 17, Dolman as modified teaches wherein the summarized view includes a summary of the collaboration event related to the file (see Dolman Fig. 2B-D).  

Regarding claim 18, Dolman as modified teaches wherein the first application is a word processing application, and wherein the second application is an email application (see Dolman [0048] and Steplyk [0041]).  

Regarding claim 19, Dolman as modified teaches wherein the collaboration event includes at least one of a meeting, a calendar event, an email, a top contributor, a heat map, a share, an edit, and a storage location (see Steplyk [0041] and Dolman [0048]-[0049]).  

Regarding claim 20, Dolman as modified teaches wherein the collaboration event from is viewable without leaving the first application (see Dolman Fig. 2B-D).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dolman (US 2017/0285890 A1) in view of Steplyk et al. (US 2017/0364866 A1) as applied to claims 1 and 4 above, and further in view of Underhill et al. (US 2013/0191719 A1).

Regarding claim 7, Dolman as modified does not explicitly teach wherein the meeting includes a link to the file indicating the meeting is connected to the file.  
However, Underhill teaches wherein the meeting includes a link to the file indicating the meeting is connected to the file (see Underhill [0031], “link . . . meeting notebook”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a link indicating the meeting is connected, as taught by Underhill, with the techniques taught by Dolman as modified, to provide “a command control (e.g., a button, a link, a pull-down function, etc.) for initiating creation of the specialized notebook component is provided in the note-taking application and/or in an external application” (see Underhill [0031]).

Regarding claim 8, Dolman as modified does not explicitly teach wherein the meeting includes the collaborators of the file as participants in the meeting.
However, Underhill teaches wherein the meeting includes the collaborators of the file as participants in the meeting (see Underhill [0047], “meeting participants”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include collaboration of the file as participants, as taught by Underhill, in combination with the techniques taught by Dolman as modified, because “the note-taking application illustratively may track when meeting participants come and go” (see Underhill [0047]).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dolman (US 2017/0285890 A1) as applied to claims 9 and 10 above, and further in view of Campbell et al. (US 2015/0169531 A1).

Regarding claim 11
However, Campbell teaches wherein the heat map indicates a portion of the file that includes a highest level of activity within the file (see Campbell [0068], “‘heat’ maps . . . visually highlighting areas of activity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate the activity of a portion of the file, as taught by Campbell, in combination with the techniques taught by Dolman as modified, in order to provide “a visual map of the locations in the corresponding spreadsheets at which the changes have been made” (see Campbell [0068]).

Regarding claim 12, Dolman as modified teaches wherein the heat map indicates the portion of the file that includes the highest level of activity within the file by highlighting the portion of the file that includes the highest level of activity (see Campbell [0068]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dolman (US 2017/0285890 A1) in view of Steplyk et al. (US 2017/0364866 A1) as applied to claims 9 and 10 above, and further in view of Simmons et al. (US 2013/0198257 A1).

Regarding claim 13, Dolman as modified teaches wherein the share indicates at least a number of collaborators the file is shared with, names of the collaborators (see Dolman [0035], “share list . . . collaborators with whom the file has been shared”).
Dolman as modified does not explicitly teach wherein the share indicates which collaborators have read the file.
However, Simmons teaches wherein the share indicates which collaborators have read the file (see Simmons [0029], “read/unread indication”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate which collaborators have read the file, as taught by Simmons, in combination with the techniques taught by Dolman as modified, because “Those skilled in the art will appreciate the concept of a read/unread indication, such is sometimes utilized within a user interface of an email application to indicate whether a particular email has or has not previously been opened” (see Simmons [0029]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dolman (US 2017/0285890 A1) in view of Steplyk et al. (US 2017/0364866 A1) as applied to claims 9 and 10 above, and further in view of Wong et al. (US 2016/0371241 A1)
 
Regarding claim 15, Dolman as modified does not explicitly teach wherein the storage location is a location where the file is automatically stored based on one or more factors.
However, Wong teaches wherein the storage location is a location where the file is automatically stored based on one or more factors (see Wong [0046], the “list of storage locations” contains a storage location where the file is automatically stored based on “one or more parameters associated with an application”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a location where the file is automatically stored base on one or more factors, as taught by Wong, in combination with the techniques taught by Dolman as modified, because 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Kristopher Andersen/Primary Examiner, Art Unit 2158